Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous rejection of claims 1, 2, 16, 24, 29, 65 and 70-73 under 35 U.S.C. 112 (a) and (b) are withdrawn in light of the Examiner’s amendment set forth below.
Claims 1, 2, 16, 24, 29 and 70-73 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Hudak, Jr. on 26 January 2022.
The application has been amended as follows: 

Cancel claims 40, 41, 50, 52, 59, 65, 67 and 68

Claim 1:
A method of manufacturing a high fiber vegetable product by inhibiting production of, inactivating, or removing bitter components produced in vegetable matter that is a root of chicory, the method comprising the steps of: 
	a) cutting off at least one of the top and tail of the vegetable matter thereby obtaining the chicory root;
b) bathing, dipping or rinsing the chicory root with a solution comprising water, , for 1 to 45 minutes, wherein the solution is at a temperature of 5°C to 20°C, and wherein the ascorbic acid is present at a concentration of 0.01 to 2% (w/w), and wherein each of the at least one further substance when present is at a concentration of 0.01 to 2% (w/w);
c) heating the chicory root in a solution comprising water and ascorbic acid , wherein the ascorbic acid is present at a concentration of 0.01 to 2% (w/w); 
d)  dipping the chicory root in water at a temperature of 0°C to 20°C for 1 to 10 minutes, wherein the dipping water includes at least ascorbic acid, and optionally at least one of citric acid, erythorbic acid, lactic acid, gluconic acid, malic acid, potassium ascorbate, potassium citrate, potassium erythorbate, potassium lactate, potassium gluconate, sodium ascorbate, sodium citrate, sodium erythorbate, sodium lactate, sodium gluconate, sodium malate, cyclodextrin, sodium pyrophosphate, sodium acid pyrophosphate, potassium pyrophosphate, potassium acid pyrophosphate, L-cysteine, L-cysteine-HCL, thiol containing peptides, papaya extract, proteases, sodium bisulfite, potassium bisulfite, EDTA, CaCl2, Ca-lactate, Ca-gluconate, and Ca-lactategluconate, and wherein the ascorbic acid is present at a concentration of 0.01 to 2% (w/w);
e) dicing, shredding or slicing the chicory root, wherein step e) is conducted after steps a), b), and c) have all been completed; and 
f) the diced, shredded or sliced chicory root at a temperature between 50°C and 90°C to produce the high fiber vegetable product having 70 to 90 % (w/w) total dietary fiber, 30% to 75% (w/w) inulin and soluble fiber other than inulin, wherein (w/w) is weight relative to total weight of dry solids.

Claim 2:
The method of claim 1, wherein the at least one further substance is present and is 

Claim 16:
The method of claim 1, further comprising homogenizing the diced, shredded or sliced chicory root to obtain a suspension

Claim 24:
The method of claim 1, further comprising cooling or storing the diced, shredded or sliced chicory root at a temperature of 0 - 20°C.

Claim 29:
The method of claim 1, wherein after step b), bittering components are collected 

Claim 70:
The method according to claim 2, further comprising washing the chicory root prior to step b).

Claim 71:
The method according to claim 2, further comprising processing the high fiber vegetable product into a powder.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Snider (US 4,565,705) does not disclose the claimed method resulting in a chicory derived high fiber product having 70-90% (w/w) total dietary fiber.  The method of Snider is directed to making a high fiber flour from Jerusalem artichoke having 22.5% (w/w) dietary fiber (C4/L1-11/Composition of Jerusalem artichoke flour). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759